internal_revenue_service department of the treasury uic washington dc sooade o l a contact person telephone number in reference to date t ep ra t3 feb 200i legend taxpayer a taxpayer b ira w ira x tra y ira z company m company n month dear this is in response to the request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request letter submitted by you in which you page taxpayer a maintained ira w an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer a converted ira w toa roth_ira ira x with company m taxpayer b taxpayer a’s spouse maintained ira y an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer b converted ira y to a roth_ira ira z also with company m taxpayer a and b filed a joint federal_income_tax return with respect to the calendar_year taxpayers a and b’s adjusted_gross_income for exceeded the limit found at sec_408 a c b of the internal_revenue_code taxpayers a and b did not use the services of a tax preparer ie accountant or tax attomey in preparing their federal_income_tax return at the time they filed their federal tax_return taxpayers a and b were not aware of the income limitations found at code sec_408a during month taxpayers a and b became aware of the income limitations referenced above and realized that they were ineligible to convert their traditional iras iras w and y to roth iras iras x and z respectively during month taxpayers a and b advised the service that they were ineligible to convert their traditional iras to roth iras and sought information as to whether they were eligible to recharacterize their roth iras to traditional iras and if so how to do so subsequent to contacting the service taxpayers a and b were advised by company n the fund_manager of their roth iras that they had to obtain a letter_ruling from the service in order to recharacterize their roth iras as traditional iras this request for letter_ruling was submitted to the service shortly thereafter as noted above prior to the end of the calendar_year taxpayers a and b were unaware that they were ineligible to convert their traditional iras to roth iras as a result prior to the end of the calendar_year they were also unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras ira x and ira z respectively to traditional iras page with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ra contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax retums for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code page sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service 1i if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return asa result they were eligible for relief under either announcement or announcement however they missed the deadlines found in said announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations page in this case taxpayers a and b were ineli gible to convert their ira w and ira y to roth_ira x and roth_ira z respectively since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed that they were eligible to convert their iras w and y to roth iras taxpayers a and b were ineligible to convert iras w and y to roth iras and as noted above after advising the service they were ineligible to convert their traditional iras to roth iras and before the service independently discovered their failure to comply with the announcements referenced above calendar_year is not a closed tax_year filed this request for sec_301 relief shortly after discovering that they with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras iras x and z as traditional iras specifically the service has concluded that you have met the requirements of clauses i and iii of sec_301 - b of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent enclosures deleted copy of ruling letter notice of intention to disclose ck sincerely yours jennath to yoda kenneth t yednock manager employee_plans technical tax_exempt_and_government_entities_division
